Citation Nr: 0935061	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-06 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to an increased 
rating for posttraumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.

2.	Entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU). 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel








INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1970.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
the benefits sought. The Board previously remanded this case 
in October 2008.


FINDINGS OF FACT

1.	The Veteran's PTSD involves no more than occupational 
and social impairment with reduced reliability and 
productivity.

2.	The Veteran is not incapable of substantially gainful 
employment due to the effect of his service-connected PTSD. 


CONCLUSIONS OF LAW

1.	The criteria for a higher rating than 50 percent for 
PTSD are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.126, and 4.130, Diagnostic Code 
9411 (2009).

2.	The criteria for an award of a TDIU are not met. 38 
U.S.C.A. § 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.15, 4.16 
(2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Through VCAA notice correspondence dated from July 2005 
through November 2008, the RO notified the Veteran as to each 
element of satisfactory notice set forth under the Pelegrini 
II decision pertaining to the claims on appeal. The February 
2007 Statement of the Case (SOC) explained the general 
criteria to establish a claim for an increased disability 
rating, and a TDIU, respectively. The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
initial VCAA notices comported with this standard, as they 
preceded issuance of the rating decision on appeal. The 
November 2008 notice letter was not timely issued. However, 
the Veteran has had an opportunity to respond to the relevant 
VCAA correspondence in advance of the most recent August 2009 
Supplemental SOC (SSOC) readjudicating his claims. During 
this timeframe there was no indication of further available 
information or evidence that must be associated with the 
record. The Veteran has therefore had the full opportunity to 
participate in the adjudication of the claims. See Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 
F.3d 1317 (Fed. Cir. 2007).

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment, and private psychiatric treatment. The 
Veteran has undergone several VA examinations. See 38 C.F.R. 
§ 4.1 (for purpose of application of the rating schedule 
accurate and fully descriptive medical examinations are 
required with emphasis on the limitation of activity imposed 
by the disabling condition). The Veteran has provided an 
April 2005 evaluation report from a private psychiatrist. He 
has not at any point requested to appear at a hearing in 
support of his appeal. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Analyses of the Claims

Increased Rating for PTSD

Based upon the severity of the identified symptoms of 
service-connected PTSD,  and the absence of symptomatology 
which corresponds to the next higher available evaluation, 
the Board has concluded that a 50 percent rating for this 
disorder remains warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R.             § 4.1 (2009). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The VA rating schedule provides that psychiatric disorders 
other than eating disorders, including PTSD, are to be 
evaluated according to a General Rating Formula for Mental 
Disorders. 38 C.F.R. § 4.130.

Under that formula, a noncompensable rating corresponds to 
where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating may be assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but 
are examples providing guidance as to the type and degree of 
severity of these symptoms. Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment. Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

The report of an April 2005 evaluation by E.H., a private 
psychiatrist indicates a diagnosis of chronic PTSD and 
dysthymic disorder. The stated Global Assessment of 
Functioning (GAF) score was 30. The Veteran provided a 
history of unemployment for the past six years. He described 
symptoms of nightmares at least two to three times per week, 
waking in a panic and sweats, flashbacks twice per week, 
intrusive thoughts, startle response, and hypervigilance. He 
socialized infrequently, and his recent memory was moderately 
impaired so much so that he could not remember what he was 
told. The Veteran estimated he felt depressed          25 
percent of the time with low energy and little interest in 
outside events.               The psychiatrist further stated 
that because of his PTSD the Veteran was moderately 
compromised in his ability to sustain social relationships 
and also unable to sustain work relationships. As a result, 
the psychiatrist considered the Veteran permanently and 
totally disabled and unemployable. 

Records of treatment from this psychiatrist indicate that on 
clinical evaluation in April 2005, the Veteran demonstrated 
symptoms that included constant feeling of hopelessness, and 
between 25 to 50 percent of the time decreased energy level, 
agitation, difficulty learning new skills, mood swings, and 
disconnected thoughts. The Veteran also described nightmares, 
panic attacks, flashbacks, exaggerated startle response, 
hypervigilance, and poor memory. The impression was of PTSD, 
and depressive disorder. The assigned GAF score was 30. Later 
evaluations noted additional symptoms of racing thoughts, sad 
affect, and fearfulness. The assigned GAF score gradually 
increased throughout this time period. On evaluation in March 
2008, the GAF score found was 45. 

The Veteran filed a May 2005 VA Form 21-8940 (Formal 
Application for a TDIU) on which he indicated that he had 
last worked full time in 1995 as a truck driver, and that his 
PTSD began to affect the capacity for full time employment in 
1994. He stated that he had left his job in 1995 due to 
"nerves," and remained unable to work for this reason.

The Veteran underwent a November 2005 VA Compensation and 
Pension examination by a psychologist. The VA examiner 
initially reviewed the claims folder. Shipwash v. Brown, 8 
Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 
339-340 (1995) (regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder). The 
Veteran's general presentation was that eye contact, 
mannerisms and facial expression were within normal limits. 
Observed quality of mood was euthymic, with constricted 
affect. On mental status evaluation, the Veteran was alert 
and well oriented, with no disruption in speech or thought 
processes. The Veteran stated that his symptoms had not 
worsened despite being off medications. He indicated that he 
very rarely had anxiety attacks, and denied suicidal or 
homicidal ideation. He reported he did hear car horns when no 
one was present outside. The Veteran was sleeping well most 
nights but had difficulty going back to sleep after waking 
due to a nightmare. He had friends but rarely saw them. He 
reported some discomfort being around people. The examiner 
observed that overall there appeared to be no change in his 
symptoms based on his report solely, despite being under 
limited treatment for the previous two years. 

The diagnosis was alcohol dependence in early remission, and 
PTSD. The assigned GAF score was 55. According to the 
examiner, the Veteran's functional impairment in work was 
considered very minor. He did not describe major problems 
with temper or discomfort around people. The Veteran had 
specifically indicated that he had no previous problems at 
work because his symptoms only seemed to bother him at night. 
Overall, there was some question as to whether the Veteran 
continued to meet the diagnostic criteria for PTSD, although 
based on the limited available medical history this could not 
be conclusively ascertained.

Through November 2005 correspondence, the Veteran described 
having experienced PTSD symptoms that included frequent 
intrusive thoughts related to his service, frequent 
nightmares and flashbacks, hypervigilance, avoidance of 
reminders from service, anhedonia, estrangement and 
detachment from others, restricted affect, sleep disturbance, 
frequent irritability and angry outbursts, and concentration 
and memory problems. He further described having frequent 
depressive symptoms, decreased energy, and episodes of 
auditory and visual hallucinations when he would hear someone 
calling his name or observe shadows from a distance.  

A February 2007 statement provided from the Veteran's sister 
refers to continued symptoms of anger, violent behavior, 
memory loss, difficulty sleeping, and problems communicating 
with others. 

On VA examination again in May 2008 by a psychiatrist, the 
Veteran's reported history indicated that since the last 
examination he had received treatment in the private sector, 
and was doing somewhat better as to his overall level of 
anxiety, depression, and panic attacks. He stated that most 
of the time now he only had mild to moderate symptoms. He 
continued to have trouble sleeping but this had also 
improved. He still had some anger and irritability issues but 
these again also had been improving. The Veteran was having 
panic attacks at a reduced rate of 2 to 3 times per month. 
These used to be more frequent. He was a recovering alcoholic 
and had been sober for 5 to 6 years. The Veteran had not 
worked since 1995.        He stated that based on the way he 
felt, he might be able to return to work on a part-time basis 
or in a low stress job, but that his sleepiness and 
irritability would probably preclude his usual job of a truck 
driver because of the safety issues involved. He lived with 
his sister and had one adult child. The Veteran took care of 
personal activities of daily living including dressing, 
bathing and feeding himself.  

Objective evaluation revealed the Veteran sometimes gave 
contradictory answers to questions but it did not seem that 
he was being deliberately evasive, but rather seemed to have 
some cognitive processing difficulties. He stated that he was 
only mildly to moderately depressed and anxious most of the 
time. He was having moderate impairment of sleep and some 
difficulty with anger and irritability, but less than before. 
The Veteran continued to have an increased startle response, 
hypervigilance, interpersonal guardedness, insomnia, 
irritability, emotional numbing, detachment and estrangement 
from others, decreased interest in social activities, and 
avoidance of and exaggerated response to trauma related 
triggers.   He continued to have trauma related nightmares 
but the frequency had also decreased. The diagnosis was PTSD, 
and assigned GAF was 52. The examiner commented that it was 
highly likely the Veteran had moderate impairment in the 
occupational realm and also impairment in the social realm 
from PTSD. According to the examiner he might have more 
severe impairment secondary to a possible nonservice-
connected alcohol related dementia, which might make him 
actually completely unemployable. The contribution of PTSD to 
this was considered more likely than not to be only in the 
moderate range.

Following its consideration of the evidence of record, the 
Board concludes that         the assignment of a 50 percent 
rating for PTSD remains warranted in this case.      The 
objective signs and symptoms of service-connected PTSD 
correspond most directly to the rating criteria for a 50 
percent evaluation, which represents occupational and social 
impairment with reduced reliability and productivity.            
38 C.F.R. § 4.130, Diagnostic Code 9411. There is indication 
from the initial         April 2005 psychiatrist's evaluation 
of symptomatology which included sleep difficulties, 
flashbacks, intrusive thoughts, hypervigilance, panic 
attacks, limited social interactions, depressed mood, and 
memory impairment. The November 2005 VA examination confirmed 
several of these findings. There is corresponding evidence 
however that many of these manifestations were intermittent 
or less than pronounced in severity. The November 2005 
examination observed that anxiety attacks were rare in 
occurrence, and that the Veteran still had some friends.           
The Veteran's condition had not worsened any despite absence 
of treatment. Then upon examination in May 2008, the 
Veteran's symptoms were considered to have improved to the 
point of mild to moderate level severity. The panic attacks, 
difficulty sleeping, and anger issues were still present to 
some degree but had each subsided. There was an estimated 
mild to moderate level of depressed or anxious mood most of 
the time.

The VA examination findings regarding occupational capacity 
although directly relevant to the TDIU claim also have some 
bearing upon evaluation of PTSD. Initially, the April 2005 
psychiatrist's report indicated the Veteran was unable to 
sustain effective work relationships. Based upon a more 
comprehensive medical history review and interview with the 
Veteran, the November 2005 VA examiner found otherwise 
stating that functional impairment in work was very minor as 
the Veteran did not describe major discomfort around people. 
There is a consistent statement from the May 2008 examination 
that occupational impairment specifically due to PTSD was at 
most moderate, and the Veteran was considering a return to 
part-time employment. The objective findings overall do not 
tend to show inability to maintain effective working 
relationships, but rather mere limitation in this capacity. 
See 38 C.F.R. § 4.2 ("It is the responsibility of the rating 
specialist to interpret reports of examination in the light 
of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability 
present."). See also, Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

The medical evidence does not further demonstrate consistent 
findings that one or more of the criteria for assignment of a 
70 percent evaluation were met. There is the absence of 
symptoms that include obsessive rituals, illogical or 
irrelevant speech, near continuous panic or depression, 
suicidal ideation or other constituent elements of a 70 
percent rating. See Diagnostic Code 9411. While there is 
indication that anger and irritability were general symptoms 
noted in connection with the Veteran's PTSD, by the time of 
the more recent examination these had subsided considerably. 
There is no suggestion of a more consistent pattern of 
impaired impulse control, to include any periods of violent 
behavior. As stated, the Veteran may have some limitation in 
social interaction, but by all indication retains a level of 
capacity for effective social relationships. 

The Board further finds that the assigned GAF scores 
pertaining to the Veteran's PTSD also correspond to the 
present 50 percent rating, when viewed in the correct 
context. The GAF scores provided on VA Compensation and 
Pension examinations were 55 and 52, respectively. The GAFs 
assigned pursuant to a private psychiatrist's evaluation were 
somewhat lower, ranging from 30 to 45. According to the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 2000) (DSM-IV-R), a GAF score in the 51 to 60 range as 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). A 
GAF score of 41 to 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job). A GAF score of 21 to 30 is defined as behavior 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

In this instance, the GAFs assigned by VA examiners in the 51 
to 60 range correlate to moderate symptoms, directly 
indicative of a 50 percent rating. Both assigned scores 
followed a detailed review of the entire case history, and 
are an informed measurement of impairment from service-
connected psychiatric disability.                     In 
comparison, the private psychiatrist's GAF findings though 
lower notably show a consistent improvement over several 
years. Apart from the stated GAF score a disability 
evaluation must also consider the actual objective 
symptomatology, which as set forth above did not connote more 
serious impairment. See 38 C.F.R. § 4.126(a) (when evaluating 
a mental disorder, VA shall assign a rating based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination). 
For these reasons, the Board considers the GAF scores found 
pursuant to VA examination to be more probative and therefore 
determinative in this case. 
 
The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected PTSD under evaluation has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. The Board will 
reserve more in-depth discussion on this matter below in 
addressing the TDIU claim on appeal. It warrants mention at 
this stage that neither VA examiner determined that the 
Veteran was unemployable due to service-connected disability. 
The May 2008 VA examiner found that if anything the factor 
explaining occupational impairment to the level manifested 
was a history of alcohol abuse. The Veteran's service-
connected psychiatric disorder also has not necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim on appeal 
for an increased rating for PTSD. The preponderance of the 
evidence is unfavorable on this claim, and hence the benefit-
of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b);      
38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).





TDIU

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is 
less than total, where the disabled person is unable to 
secure and maintain substantially gainful employment because 
of the severity of his service-connected disabilities. If 
there is only one such disability, it must be ratable at 60 
percent or more. Provided instead, there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional service-
connected disability to bring the combined rating to at least 
70 percent. 38 C.F.R. §§ 4.15, 4.16 (2009). 

If the claimant does not meet the minimum percentage rating 
requirements of              § 4.16(a) for consideration of a 
TDIU, he or she may still be entitled to the benefit sought 
where the circumstances of the case present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards to warrant a TDIU on an extra-schedular basis. 38 
C.F.R. §§ 3.321(b)(1), 4.16(b). While the procedures for 
assignment of a total disability rating on an extraschedular 
basis would require referral to the RO for further 
disposition, where the record does not contain evidence that 
would render such claim plausible the Board may deny 
entitlement to an extraschedular evaluation in the first 
instance. VAOPGCPREC 6-96 (Aug. 16, 1996). See also Floyd v. 
Brown, 9 Vet. App. 88, 95 (1995).
 
The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the veteran is "[in]capable of performing the 
physical and mental acts required by employment," and is not 
based solely on whether the veteran is unemployed or has 
difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). Rather, the record must demonstrate some 
factor which takes the claimant's situation outside the norm 
of such a case, since the VA rating schedule already is 
designed to take into consideration impairment that renders 
it difficult to obtain and keep employment. Id. See also 38 
C.F.R. §§ 4.1, 4.15. 

Other factors that receive consideration in determining 
whether a veteran is unemployable include his employment 
history, level of education and vocational attainment. See 38 
C.F.R. § 4.16(b). See also Ferraro v. Derwinski, 1 Vet. App. 
326, 331-332 (1991).

The Veteran is currently in receipt of a 50 percent 
evaluation for his service-connected PTSD, which also 
comprises his only service-connected disability. 
Consequently, the preliminary schedular criteria for 
assignment of a TDIU are not met. 38 C.F.R. § 4.16(a). The 
Board will further consider whether the requirements for 
assignment of the same on an extraschedular basis are met to 
warrant referral of this case to the RO for additional 
consideration of the claim. 38 C.F.R. §§ 3.321(b)(1), 
4.16(b). 

The record presently consists of contrasting medical opinions 
on the question of       the Veteran's employability in 
relation to his service-connected PTSD, the most probative of 
which the Board has concluded weighs against the TDIU claim 
on appeal. The Board has reviewed the April 2005 private 
psychiatrist's report stating that the Veteran was 
unemployable given that PTSD rendered him incapable of 
sustaining work relationships, and observes first that this 
conclusion was offered on an initial consultation, whereas 
subsequent clinical records demonstrated the Veteran's 
condition improved appreciably. 

However, more significant is that the VA examiners' 
statements to the contrary are premised upon a sound 
evidentiary basis, particularly review of the Veteran's 
entire medical history from the claims folder, and thus 
reflect a long-term impression. See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (indicating that access of examining 
physician to the veteran's claims file is a key factor in 
evaluating the probative value of a medical opinion); Boggs 
v. West, 11 Vet. App. 334, 340 (1998). The November 2005 
examiner's opinion that functional impairment in work was 
"very minor" is supported by a plausible rationale and 
review of actual symptomatology, namely that the Veteran did 
not have major discomfort around people, nor were his 
symptoms a hindrance in previous employment as they generally 
did not manifest as often during the daytime. 

The May 2008 VA examiner's assessment of no more than 
moderate impairment in the occupational realm due to PTSD, 
also has a stated rationale rather than being conclusory in 
nature. The examiner considered the potential impact of 
nonservice-connected alcohol related dementia, if anything, 
as what would have made the Veteran unemployable. The 
examiner's rationale therefore took into account all possible 
factors as the reason for occupational impairment. 

Accordingly, the competent and probative evidence does not 
establish that the Veteran was likely rendered unable to 
secure and maintain substantially gainful employment as due 
to his service-connected PTSD. Consequently, the criteria for 
the referral of this case for consideration of a TDIU on an 
extraschedular basis have not been met, and the claim is 
being denied. The preponderance of the evidence is 
unfavorable on this claim, and under these circumstances, the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a higher rating than 50 percent for PTSD is 
denied.

A total disability rating based on individual unemployability 
is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


